













AGREEMENT OF PURCHASE AND SALE




between




MB LINCOLN MALL, L.L.C.,
a Delaware limited liability company




and


LINCOLN MALL OWNER LLC,
a Delaware limited liability company












Dated as of February 13, 2019















--------------------------------------------------------------------------------









LINCOLN MALL
Lincoln, Rhode Island




TABLE OF CONTENTS




ARTICLE 1    INCORPORATION/INTEREST INCLUDED IN SALE    


1.1    Incorporation
1.2    Sale of Property
        
ARTICLE 2    PURCHASE PRICE    
2.1    Deposit Provisions                


ARTICLE 3    CLOSING                
        
ARTICLE 4     PURCHASER’S INSPECTION                
4.1    Deliveries by Seller
4.2    Access to the Property
4.3    Right of Inspection and Termination
4.4     Service Contracts    


ARTICLE 5    TITLE                
5.1    Title Commitment                
5.2    Status of Title            
5.3    Objections to Title                            


ARTICLE 6    REPRESENTATIONS AND WARRANTIES            
6.1    Representations and Warranties of Seller            
6.2    Liability for Misrepresentations
6.3    Representations and Warranties of Purchaser                


ARTICLE 7    COVENANTS                
7.1    Obligations and Covenants of Seller            


ARTICLE 8    APPORTIONMENTS                
8.1    Apportionments                
8.2    Transfer Taxes and Recording Fees            
8.3    Schedule of Prorations            
8.4    Survival                


ARTICLE 9 CONDITIONS PRECEDENT            
9.1    Purchaser’s Conditions to Closing                
9.2    Seller’s Conditions to Closing                    


ARTICLE 10     DELIVERIES    
10.1    Documents to be Delivered by Seller
10.2    Documents to be Delivered by Purchaser        
            
ARTICLE 11 DEFAULTS
11.1    Seller’s Default
11.2    Purchaser’s Default    
 
ARTICLE 12     DESTRUCTION, LOSS OR DIMINUTION OF PROPERTY


ARTICLE 13     MISCELLANEOUS                





--------------------------------------------------------------------------------





13.1    Office of Foreign Asset Control and Anti-Money Laundering    
13.2    Notices                
13.3    Broker                
13.4    Assignment                
13.5    Time                    
13.6    Time Periods                
13.7    Counterparts; Signature by PDF                
13.8    Governing Law        
13.9    Captions                
13.10    Severability                
13.11    Prior Understandings                
13.12    As Is                    
13.13    Property Information and Confidentiality            
13.14    Like-Kind Exchange            
13.15    No Additional Undertakings                
13.16    Undertakings by Seller and Purchaser            
13.17    Survival of Representations and Warranties                
13.18    Intentionally omitted                
13.19    Attorneys’ Fees
13.20    Successors and Assigns
13.21    Construction
13.22    No Third Party Benefits
13.23    Waiver
13.24    Waiver of Trial by Jury
13.25    Mortgage Recording Tax
13.26    Regulation S-X
    


EXHIBITS




EXHIBIT A    LEGAL DESCRIPTION OF LAND
EXHIBIT B
LEASE INFORMATION, RENT ROLL AND SECURITY DEPOSITS

EXHIBIT C        DEED
EXHIBIT D    SERVICE CONTRACTS
EXHIBIT E        CLAIMS
EXHIBIT F        INTENTIONALLY OMITTED
EXHIBIT G    FORM OF ESTOPPEL CERTIFICATE    
EXHIBIT H    BILL OF SALE
EXHIBIT I        SELLER’S CLOSING CERTIFICATE
EXHIBIT J        NOTICE TO TENANTS
EXHIBIT K
ASSIGNMENT AND ASSUMPTION OF LEASES AND SECUITY DEPOSITS

EXHIBIT L
ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS AND EQUIPMENT LEASES

EXHIBIT M    FIRPTA CERTIFICATE
EXHIBIT N    NOTICE TO CONTRACTORS
EXHIBIT O    NOTICE TO UTILITY COMPANIES





--------------------------------------------------------------------------------









AGREEMENT OF PURCHASE AND SALE




THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
this 13th day of February, 2019 (the “Effective Date”), by and between MB
LINCOLN MALL, L.L.C., a Delaware limited liability company, having an office at
332 S. Michigan Avenue, Ninth Floor, Chicago, Illinois 60604 (“Seller”), and
LINCOLN MALL OWNER LLC, a Delaware limited liability company, having an office
at c/o Acadia Realty Trust, 411 Theodore Fremd Avenue, Suite 300, Rye, New York
10580 (“Purchaser”).


RECITALS:


WHEREAS, Seller is the owner of the property commonly known as the Lincoln Mall,
located at 622 George Washington Highway, in Lincoln, Rhode Island; and


WHEREAS, Seller desires to sell and convey to Purchaser, and Purchaser desires
to purchase from Seller such property on the terms and conditions set forth
herein;


NOW, THEREFORE, for and in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser do hereby agree as follows:


Article 1


INCORPORATION/INTEREST INCLUDED IN SALE


1.    Incorporation/Interest Included In Sale


1.1    Incorporation. The preambles to this Agreement are fully incorporated
herein by this reference thereto with the same force and effect as though
restated herein.


1.2    Sale of Property. Seller agrees to sell and convey to Purchaser and
Purchaser agrees to purchase from Seller for the Purchase Price (as defined in
Section 2 hereof) and upon the terms and conditions hereinafter set forth, the
following:


(a)    Land. That certain tract of land owned in fee simple by Seller, which is
described in Exhibit A attached hereto (the “Land”), together with all rights,
outlots, easements and interests appurtenant thereto, if any, including, but not
limited to, any streets, sidewalks, alleys or other public ways adjacent to the
Land and owned by Seller and any water or mineral rights owned by Seller.


(b)    Improvements. All buildings, improvements, fixtures and structures now or
hereafter located on the Land, other than those improvements and fixtures that
are owned by Tenants (as hereinafter defined) (the “Improvements”).


(c)    Leases. Seller’s interest as landlord under the leases and any lease
amendments, modifications, guarantees, security deposits, letters of credit and
other documents relating thereto described on Exhibit B (each a “Lease” and
collectively, the “Leases”) with the Tenants (as hereinafter defined).


(d)    Personal Property. All personal property and other tangible property, now
or hereafter located on the Land or in the Improvements and owned by Seller and
used in connection with the Property (the “Personal Property”).


(e)    Intangible Property. All of the following, if any, in the possession or
control of Seller: warranties (including, without limitation, roof warranties),
guarantees, executory and service contracts (to the extent that such service
contracts are assumed by Purchaser in writing as of Closing, collectively, the
“Executory Contracts”), as-built plans and specifications for the Improvements,
existing surveys, copies of any records and files pertaining to the ownership
and operation of the Property (as defined below), and all licenses, copyrights,
trademarks and permits, to which Seller is a party or as to which it has the
benefit, relating to the Improvements or Personal Property, to the extent
assignable (collectively, the “Intangible Property”). Seller hereby agrees to
execute any documents additional to those provided for in this Agreement
necessary to convey the Intangible Property to Purchaser, provided that such
documents do not impose any additional liability or expense upon Seller in
excess of that provided for in this Agreement.







--------------------------------------------------------------------------------





(f)    Appurtenances. All rights, title and interest of Seller, if any, and
without any warranty by Seller whatsoever, in all privileges, easements and
appurtenances relating to the Land and the Improvements, including, without
limitation (1) mineral, mining and water rights, (2) development rights and air
rights, (3) easements, rights-of-way and other appurtenances used or connected
with the beneficial use or enjoyment of the Land and the Improvements,
including, without limitation, (i) access to a public way, (ii) right, title and
interest in and to any land lying in the bed of any street, road or avenue
opened or proposed, appurtenant to, abutting or adjoining the Land, to the
center line thereof, (iii) right, title and interest in and to any award made or
to be made in lieu thereof, and in and to any unpaid award for damage to the
Land by reason of change of any grade of any street and (iv) any certificates of
occupancy, special exceptions, variances or site plan approvals or other
authorizations issued or granted by any governmental authority (collectively,
the “Appurtenances”).


The Land, Improvements, Leases, Personal Property, Executory Contracts,
Intangible Property and Appurtenances are sometimes hereafter collectively
referred to as the “Property”.


Article 2


PURCHASE PRICE


2.    Purchase Price. The purchase price (the “Purchase Price”) for the Property
is the sum of Fifty-Seven Million and 00/100 Dollars ($57,000,000.00), payable
by Purchaser to Seller as follows:
(a)    Deposit. Within three (3) Business Days after the Effective Date, the sum
of Two Million and 00/100 Dollars ($2,000,000.00) (together with interest earned
thereon, the “Deposit”) shall be paid by electronic wire transfer of immediately
available federal funds to an account with Kensington Vanguard National Land
Services (“Escrow Agent”). In the event that such funds are not received by
Escrow Agent within three (3) Business Days after the Effective Date, then
Seller, at its sole option, may cancel this Agreement. For purposes of this
Agreement, “Business Day” shall mean any day of the week other than (i) Saturday
and Sunday, or (ii) a day on which banking institutions in New York, New York
are obligated or authorized by law or executive action to be closed to the
transaction of normal banking business.
(b)    Balance of Purchase Price. On the Closing Date (as defined in Section
3.1), the Purchase Price, less the Deposit, subject to adjustment and proration
pursuant to Article 8 below, to be paid by electronic wire transfer of
immediately available federal funds pursuant to wiring instructions to be given
by Escrow Agent or as Escrow Agent may direct to Purchaser prior to the Closing.
Any interest earned on the Deposit shall be credited to Purchaser against the
Purchase Price.
2.1    Deposit Provisions.
(a)    Upon the Closing, Escrow Agent is authorized and directed to pay the
Deposit to Seller (or as Seller may direct) by the method of payment instructed
by Seller.
(b)    Upon receipt by Escrow Agent prior to the end of the Inspection Period
(as hereinafter defined) of notice from Purchaser to Seller stating that
Purchaser has terminated this Agreement pursuant to its rights under the
Inspection Period, Escrow Agent shall deliver the Deposit to Purchaser.


(c)    Upon receipt of a written notice from Seller stating that Seller is
entitled under this Agreement to the Deposit and demanding payment of the same,
Escrow Agent shall deliver the Deposit to Seller, subject, however, to the
conditions set forth in subparagraph (g) below.


(d)    Upon receipt of a written notice from Purchaser, stating that Purchaser
is entitled under this Agreement to the return of the Deposit (other than as set
forth in subparagraph (b) above) and demanding payment of the same, Escrow Agent
shall deliver the Deposit to Purchaser, subject, however, to the conditions set
forth in subparagraph (g) below.
(e)    Upon Purchaser’s request and the receipt of a Form W-9 from Purchaser,
Escrow Agent shall invest and reinvest the proceeds of the Deposit, and any
interest earned thereon, in an interest bearing account bearing interest at a
rate determined by the applicable investing bank institution. The party entitled
to receive the interest earned on the Deposit shall pay all income taxes owed in
connection therewith. The employer identification numbers of Seller and
Purchaser are respectively set forth on the signature page hereof.
(f)    Escrow Agent, by signing this Agreement at the end hereof where
indicated, signifies its agreement to hold the Deposit for the purposes as
provided in this Agreement. In the event of any dispute, Escrow Agent shall have
the right to deposit





--------------------------------------------------------------------------------





the Deposit in court to await the resolution of such dispute. Escrow Agent shall
give prompt notice of such deposit to Seller and Purchaser. Escrow Agent shall
not incur any liability by reason of any action or non‑action taken by it in
good faith or pursuant to the judgment or order of a court of competent
jurisdiction. Escrow Agent shall have the right to rely upon the genuineness of
all certificates, notices and instruments delivered to it pursuant hereto, and
all the signatures thereto or to any other writing received by Escrow Agent
purporting to be signed by any party hereto, and upon the truth of the contents
thereof.
(g)    Except as otherwise provided for in Section 2.1(b), Escrow Agent shall
not pay or deliver the Deposit to any party unless written demand is made
therefor and a copy of such written demand is delivered to the other party. If
Escrow Agent does not receive a written objection from the other party to the
proposed payment or delivery within five (5) Business Days after such demand is
served in accordance with Section 13.2 on such party, Escrow Agent is hereby
authorized and directed to make such payment or delivery. If Escrow Agent does
receive such written objection within such five (5) Business Day period or if
for any other reason Escrow Agent in good faith shall elect not to make such
payment or delivery, Escrow Agent shall forward a copy of the objections, if
any, to the other party or parties, and continue to hold the Deposit unless
otherwise directed by written instructions from the parties to this Agreement or
by a judgment of a court of competent jurisdiction. In any event, Escrow Agent
shall have the right to refrain from taking any further action with respect to
the subject matter of the escrow until it is reasonably satisfied that such
dispute is resolved or action by Escrow Agent is required by an order or
judgment of a court of competent jurisdiction.
(h)    In the event of a dispute between Seller and Purchaser regarding the
disposition of the Deposit, Escrow Agent shall be entitled to consult with
counsel in connection with its duties hereunder. Seller and Purchaser, jointly
and severally, agree to reimburse Escrow Agent, upon demand, for the reasonable
costs and expenses including attorneys’ fees incurred by Escrow Agent in
connection with its acting in its capacity as Escrow Agent. Each of Purchaser
and Seller jointly and severally agree to and do hereby indemnify and hold
harmless Escrow Agent from all suits, actions, loss, costs, claims, damages,
liabilities, and expenses which are incurred by reason of its acting as Escrow
Agent unless same was caused by the gross negligence or willful misconduct of
the Escrow Agent. Escrow Agent may charge against the Deposit any amounts owed
to it under the foregoing indemnity. In the event of litigation relating to the
subject matter of the escrow, whichever of Seller or Purchaser is not the
prevailing party shall reimburse the prevailing party for any costs and fees
paid by the prevailing party or paid from the escrowed funds to Escrow Agent in
accordance with the aforementioned sentence.


(i)Escrow Agent shall have no liability of any kind whatsoever arising out of or
in connection with its activity as Escrow Agent including but not limited to:
(i) any loss, cost or damage which Escrow Agent may incur as a result of serving
as escrow agent hereunder, except for any loss, costs or damage arising out of
its own willful misconduct or gross negligence; or (ii) any loss or impairment
of the Deposit deposited with a federally insured financial institution, to the
extent resulting from the failure, insolvency, or suspension of the depositary
(except, in all cases, to the extent arising from the willful misconduct or
gross negligence of Escrow Agent). Purchaser and Seller acknowledge that they
are aware that the Federal Deposit Insurance Corporation (FDIC) coverage applies
only to a cumulative maximum amount for each individual depositor for all of
depositor’s accounts at the same or related institution. Purchaser and Seller
are further aware that Escrow Agent is not responsible for levies by taxing
authorities based upon the taxpayer identification number used to establish this
interest bearing account.


Article 3


CLOSING


3.    Closing.


Subject to the adjournments expressly allowed in this Agreement, the closing of
title (the “Closing”) shall take place, time being of the essence, ten (10)
Business Days after the expiration of the Inspection Period (as hereinafter
defined); provided, however, that Purchaser shall have the right to adjourn the
Closing from time to time for up to ten (10) Business Days, in the aggregate,
following the date originally scheduled for the Closing at no additional cost.
The Closing shall take place by escrow deliveries of documents and funds to the
Title Company (as hereinafter defined) (the actual date of closing is herein
referred to as the “Closing Date”) pursuant to reasonably acceptable escrow
instructions that will provide, among other things, that the transfer documents
will be released only upon the Title Company being unconditionally prepared to
deliver to Purchaser (subject to the receipt of payment of the applicable
premium and costs) a title insurance policy insuring that fee title to the
Property is vested in Purchaser free and clear of liens and encumbrances other
than the Permitted Exceptions.


Article 4







--------------------------------------------------------------------------------





PURCHASER’S INSPECTION
4.1    Deliveries by Seller. Seller agrees to provide Purchaser with all
documents and information reasonably requested to complete its due diligence,
including, without limitation, access to the books and records of the Property
and to permit access to the Property for Purchaser to perform environmental and
engineering reviews and other investigations in accordance with this Article 4.
4.2    Access to the Property.
(a)    Commencing on the date Purchaser has delivered to Seller the insurance
certificate required pursuant to Section 4.2(d) and then for so long as this
Agreement is in effect, Purchaser and Purchaser’s agents designated in writing
to Seller (“Purchaser’s Agents”) shall be entitled to enter upon the Property
during regular business hours upon at least one (1) Business Day prior
telephonic notice to conduct inspections of the Property. Seller shall have the
right to have a representative accompany Purchaser on all such inspections.
Purchaser shall conduct its inspections so as not to interfere unreasonably with
the use of the Property by Seller, the Tenants or with the management of the
Property by any property manager of the Property. Notwithstanding anything to
the contrary contained herein, but subject at all times to the rights of Tenants
under the Leases, Purchaser may interview any tenant at the Property provided
Purchaser notifies Seller at least two (2) Business Days in advance of such
interview. Seller has the right to have a representative present at any tenant
interview conducted by Purchaser in accordance with the terms of this Agreement.
(b)    Any such inspection shall be at the sole cost of Purchaser and Purchaser
shall at its expense comply with all applicable federal, state and local laws,
statutes, rules, regulations, ordinances or policies in conducting any
inspection of the Property.
(c)    Neither Purchaser nor Purchaser’s Agents shall undertake any inspection
which involves the removal or disturbance of any physical aspect of the Property
(including, without limitation, environmental testing and sampling, other than a
typical “Phase I” environmental inspection) or perform any other invasive
activities at the Property (“Due Diligence Activity”) without first obtaining
Seller’s prior written consent thereto, which consent may be subject to any
terms and conditions imposed by Seller in its sole discretion, and which consent
Seller may withhold in its sole discretion. If Purchaser wishes, or Purchaser’s
Agents wish, to perform any Due Diligence Activity, they shall first submit to
Seller a written description of (i) the proposed Due Diligence Activity, (ii)
the proposed dates for the Due Diligence Activity, (iii) a list of Purchaser’s
Agents or contractors who will conduct the Due Diligence Activity (it being
acknowledged and agreed, for clarity, that the consummation of a Phase II (as
hereinafter defined) by EBI Consulting during the Inspection Period shall be
deemed pre-approved by Seller for purposes of this Section 4.2(c)), and (iv)
such other information as may be reasonably requested by Seller regarding the
nature and scope of same. Purchaser shall also provide to Seller evidence of
insurance covering any Due Diligence Activity by Purchaser, Purchaser’s Agents
or contractors on the Property. Purchaser shall conduct any Due Diligence
Activity only at the times and by the agents and contractors specified in
Seller’s consent.
(d)    Purchaser hereby agrees to indemnify, defend and hold harmless Seller and
its officers, directors, members, employees and agents (collectively, the
“Indemnitees”) from and against any and all actual (and not contingent)
liability, damage, loss, cost or expense, including, without limitation,
reasonable third-party attorneys’ fees and expenses and court costs, incurred by
Indemnitees arising from or in connection with Purchaser’s inspection or
physical testing on the Property (collectively, the “Claims”), except to the
extent caused by the gross negligence or willful misconduct of the Indemnitees.
Notwithstanding anything to the contrary provided herein, Purchaser shall not
indemnify the Indemnitees for any Claims arising from pre-existing conditions of
the Property except to the extent the same are aggravated by Purchaser or
Purchaser’s Agents. In order to further to protect Seller from any such claims,
demands, or suits, Purchaser agrees that it will deliver to Seller (and will
cause each of Purchaser’s Agents to deliver to Seller) prior to their respective
entry, a certificate of liability insurance, showing Seller and Highlands REIT,
Inc. as an additional insured and complying with the coverage specified on the
certificate of insurance attached hereto as Schedule 4.2(d) (an “Approved COI”);
it being acknowledged and agreed that Purchaser delivered to Seller prior to the
Effective Date a copy of an Approved COI and that same shall be deemed
sufficient in satisfaction of the aforementioned obligations under this Section
4.2(d). The provisions of this Section 4.2(d) shall survive the Closing or any
termination of this Agreement.
(e)    Purchaser shall, at its sole expense, clean up and repair any damage to
the Property caused by Purchaser or Purchaser’s Agents after Purchaser’s or
Purchaser’s Agents’ entry thereon so that the Property shall be returned
substantially to the same condition that existed prior to Purchaser’s or
Purchaser’s Agents’ entry thereon. The provisions of this Section 4.2(e) shall
survive any termination of this Agreement.





--------------------------------------------------------------------------------





4.3    Right of Inspection and Termination. As used in this Agreement, the term
“Inspection Period” means the period commencing upon the Effective Date and
ending at 5:00 p.m., Eastern Standard Time, on the date that is thirty (30) days
from the Effective Date (as may be extended in accordance with the express terms
of this Section 4.3). In the event Purchaser is not satisfied with the results
of its review of the Property for any reason or no reason, Purchaser shall
deliver to Seller (with a copy to Escrow Agent), on or prior to the expiration
of the Inspection Period, written notice of Purchaser’s election to terminate
this Agreement (a “Termination Notice”). In the event that Purchaser is
satisfied with the results of its review of the Property, Purchaser shall
deliver to Seller (with a copy to Escrow Agent), on or prior to the expiration
of the Inspection Period, written notice of Purchaser’s election to proceed with
the transaction contemplated by this Agreement (a “Notice to Proceed”) and the
Inspection Period shall expire on such delivery. Notwithstanding anything to the
contrary contained herein, in the event that Purchaser shall have commenced (or
caused to be commenced) during the Inspection Period a Phase II environmental
site assessment (a “Phase II”) but such Phase II shall not have been completed
prior to the expiration of the Inspection Period, then Purchaser shall have a
one-time right to extend the Inspection Period upon written notice to Seller
prior to the expiration thereof (a “DD Extension Notice”) for up to thirty (30)
additional days as may be reasonably necessary in order to complete and review
the Phase II. On or prior to the expiration of such extended Inspection Period,
Purchaser shall deliver to Seller (with a copy to Escrow Agent) either (x) a
Notice to Proceed or (y) in the event that Purchaser is not satisfied with the
results of the Phase II, a Termination Notice. In the event Purchaser fails to
deliver to Seller either a Termination Notice, a Notice to Proceed or, to the
extent applicable, a DD Extension Notice, on or prior to the expiration of the
Inspection Period, then Purchaser shall be deemed to have elected to terminate
this Agreement, and, upon request of Seller, Purchaser shall promptly execute
and deliver to Seller a written acknowledgement of termination. Upon timely
receipt of a Termination Notice by Seller, or upon Purchaser’s being deemed to
have elected to terminate the Agreement for failure to timely deliver a Notice
to Proceed (or a DD Extension Notice, to the extent applicable), the Deposit
will be refunded in full to Purchaser and thereupon this Agreement will be null
and void and of no further force and effect whatsoever, except for the
provisions that expressly survive termination.
4.4     Service Contracts. Notwithstanding anything contained herein to the
contrary, Purchaser shall notify Seller in writing at least five (5) Business
Days prior to Closing which, if any, of the Service Contracts Purchaser does not
wish to assume at Closing and Seller shall terminate, at its sole cost and
expense and prior to the Closing Date, those Service Contracts specified in
Purchaser’s notice. Notwithstanding the foregoing, without any notice from
Purchaser, Seller shall be obligated to terminate prior to the Closing any
management agreement or listing agreement affecting the Property.
Article 5


TITLE


5. 1    Title Commitment. Within five (5) days from the date hereof, Purchaser
shall order a commitment for title insurance (the “Title Commitment”) from a
title company licensed to do business in the State of Rhode Island (the “Title
Company”) and Purchaser shall instruct the Title Company to deliver a copy to
Seller.
5.2     Status of Title. Seller shall deliver and Purchaser shall accept title
to the Property and consummate the transaction contemplated by this Agreement
subject only to (i) real estate taxes not yet due and payable (subject to
apportionment as provided in Article 8 below), (ii) title exceptions created by
Purchaser and (iii) any matters, defects, encumbrances, encroachments or other
objections to title that are not timely objected to by Purchaser in accordance
with Section 5.3 below (the title exceptions described in (i), (ii) and (iii)
herein sometimes referred to collectively as "Permitted Exceptions").
5.3    Objections to Title


(a)Within five (5) business days prior to the expiration of the Inspection
Period, Purchaser shall have the right to object in writing to the following:
(i) any title matters that appear on the Title Commitment and any supplemental
title reports or updates to the Title Commitment, and (ii) any matters that
appear on the survey or any survey update obtained by Purchaser, if any (any
objections that Purchaser is permitted to and timely makes in accordance with
the foregoing terms of this sentence shall be referred to herein as the “Title
Objections”).
(b)Seller may elect (but, except as set forth in Section 5.3(d), shall not be
obligated) to remove or cause to be removed any Title Objection and Seller shall
notify Purchaser in writing within two (2) Business Days after receipt of
Purchaser’s notice of Title Objections (but, in any event, prior to the
expiration of the Inspection Period) whether Seller elects to remove all or any
of such Title Objections. The failure of Seller to respond in writing within
such period shall be deemed an election by Seller not to remove such Title
Objections. If Seller elects (or is deemed to have elected) not to remove one or
more Title Objections, then on or prior to the expiration of the Inspection
Period, Purchaser may elect in writing to either (i) terminate this Agreement,
in which event the Deposit shall be delivered to Purchaser and, thereafter, the
parties shall have no further rights or obligations hereunder except for those
obligations which by their terms specifically survive the termination of this
Agreement, or (ii) waive such Title Objections and proceed to Closing. Failure
of Purchaser to terminate this Agreement in accordance with





--------------------------------------------------------------------------------





clause (i) in the immediately preceding sentence shall be deemed an election to
proceed in accordance with clause (ii) in the immediately preceding sentence.
Any such Title Objection so waived (or deemed waived) by Purchaser shall be
deemed to constitute a Permitted Exception and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price.
  
(c)In addition, after the expiration of the Inspection Period, Purchaser shall
have the right to object in writing to any title matter which (i) is not a
Permitted Exception, (ii) would adversely affect Purchaser’s title to the
Property, and (iii) first appears on any supplemental title reports or updates
to the Title Commitment or survey issued after the expiration of the Inspection
Period, so long as such title objection is made by Purchaser within five (5)
Business Days after Purchaser becomes aware of such title matter (but, in any
event, prior to the Closing Date) (any such title objection that Purchaser is
permitted to and timely makes in accordance with the foregoing terms of this
sentence shall be referred to herein as a “Gap Title Objection”). Seller may
elect (but, except as set forth in Section 5.3(d), shall not be obligated) to
remove or cause to be removed any Gap Title Objection and Seller shall notify
Purchaser in writing within five (5) Business Days after receipt of Purchaser’s
notice of Gap Title Objections (but, in any event, prior to the Closing Date)
whether Seller elects to remove all or any of such Gap Title Objections. The
failure of Seller to respond in writing within such period shall be deemed an
election by Seller not to remove such Gap Title Objections. If Seller elects (or
is deemed to have elected) not to remove one or more Gap Title Objections, then,
within five (5) Business Days after Seller’s election (or deemed election), but,
in any event, prior to the Closing Date, Purchaser may elect in writing to
either (i) terminate this Agreement, in which event the Deposit shall be
delivered to Purchaser and, thereafter, the parties shall have no further rights
or obligations hereunder except for those obligations which by their terms
specifically survive the termination of this Agreement, or (ii) waive such Gap
Title Objections and proceed to Closing. Failure of Purchaser to respond in
writing within such five (5) Business Day period shall be deemed an election by
Purchaser to terminate this Agreement in accordance with clause (i) in the
immediately preceding sentence. Any such Gap Title Objection so waived (or
deemed waived) by Purchaser shall be deemed to constitute a Permitted Exception
and the Closing shall occur as herein provided without any reduction of or
credit against the Purchase Price.


(d)Notwithstanding anything in Article 5 to the contrary, to the extent that any
Title Objections and Gap Title Objections have not been caused by Purchaser or
any of Purchaser’s agents:


(i)Seller shall be obligated to remove at or prior to Closing each of the
following (collectively, the “Obligatory Title Cure Matters”): (x) all liens
evidencing monetary encumbrances, whether or not liquidated (including any tax
liens for taxes that are delinquent or mechanic’s liens) or judgments of a
liquidated amount evidencing monetary encumbrances, (y) all mortgage liens
encumbering the Property and judgment liens filed against Seller (in each case
regardless of amount) and (z) any other involuntary lien so long as such
involuntary liens described in this clause (z) do not exceed, in the aggregate,
One Hundred Thousand and 00/100 Dollars ($100,000.00); and


(ii)To the extent Seller fails to remove the foregoing items in this Section
5.3(d) at or prior to the time of Closing (which Purchaser may elect to extend
in its sole discretion to allow Seller the opportunity to cure or remove such
Obligatory Title Cure Matters), Purchaser may elect to close the purchase of the
Property, cure or remove the non-approved matters which have not been removed
and, if they are matters required to be removed by Seller, credit the reasonable
costs of such cure or removal against the Purchase Price payable by Purchaser at
Closing.




Article 6


REPRESENTATIONS AND WARRANTIES


6.1    Representations and Warranties of Seller. Seller hereby represents,
warrants and covenants to Purchaser that the following are true and correct as
of the Effective Date and shall be true and correct as of the Closing Date:


(a)    (i)    Seller is a limited liability company, duly organized and validly
existing under the laws of the State of Delaware, and authorized to conduct
business in the State in which the Property is located. Seller has the right,
power and authority to execute, deliver and perform this Agreement, has taken
all actions and received all necessary consents and authorizations required for
the consummation of the transaction contemplated herein and to perform its
obligations under this Agreement. The execution, delivery and performance of
this Agreement by Seller and the Closing deliveries contemplated hereby shall
not require the consent of any third-party and does not violate (i) the
organizational documents of Seller or (ii) any contract, agreement, commitment,
order, judgment or decree to which Seller is a party or by which it is bound.
This Agreement and all





--------------------------------------------------------------------------------





other documents required by this Agreement to be executed by Seller shall
constitute, when executed, the valid and binding obligation of Seller,
enforceable against Seller in accordance with their respective terms.


(ii)     Seller is not a “foreign person” within the meaning of Section 1445 of
the Internal Revenue Code of 1986, as amended.


(b)    (i)    True, correct and complete copies of all Leases, including all
agreements, amendments, guarantees, side letters and other documents relating
thereto are set forth on Exhibit B hereto, and except as otherwise expressly
noted on Exhibit B, have been delivered to Purchaser. The Leases have not been
modified or amended except as described on Exhibit B hereto and they are in full
force and effect. The Leases constitute the only leases, licenses, guaranties or
other agreements for the use or occupancy of the Land or the Improvements.


(ii)    The information on the rent roll attached hereto as Exhibit B is true,
correct and complete in all material respects.


(iii)    Except as set forth on Exhibit B: (1) no tenant, licensee or franchisee
under a Lease (each, a “Tenant”) has paid any rent, fees, or other charges for
more than one month in advance which would result in any Tenant’s ability to
credit such advance payment against any payment due by Tenant after the Closing
Date, (2) no Tenant has contested in writing any tax, operating cost or other
escalation payments or occupancy charges, or any other amounts payable under its
Lease, (3) all work required to be performed by Seller in connection with the
Leases has been completed and fully paid for and unconditionally accepted by the
Tenants, (4) no Tenant is entitled to any free rent, abatement of rent,
inducement or incentive payment or other similar concession, and no brokerage
commission, tenant improvement allowance or similar concession or compensation
is payable (or will, with the passage of time or occurrence of any event, or
both, be payable) with respect to any Lease (including in connection with the
exercise of any option to extend or renew, whether previously or hereafter
exercised), and (5) Seller has not sent out any notices of default to any
Tenants nor has Seller received any notices of default from any Tenant which, in
either case, remain uncured.


(iv)    Exhibit B sets forth all security deposits held by Seller, none of which
are in the form of letters of credit or any other type of collateral other than
cash.


(e)Except for this Agreement and as expressly contained in the Leases, there are
no outstanding agreements, options, rights of first refusal, rights of first
offer, conditional sales agreements or other agreements regarding the purchase
and sale of the Property or the lease or occupancy of any part of the Property.
(f)True, correct and complete copies of all service or maintenance contracts to
which Seller or its affiliates are a party relating to or affecting the Property
(including any amendments with respect thereto) are set forth in Exhibit D
(collectively, the “Service Contracts”), copies of which have been delivered to
Purchaser. No notice of default has been issued, nor received, by Seller under
any Service Contract which has not since been cured or otherwise resolved.
(g)Seller has not received written notice from any governmental authority
alleging that the Property is in violation of any applicable laws, ordinances or
regulations.
(h)To the best of Seller’s knowledge, there are no pending or threatened
notices, claims, actions or proceedings (condemnation, eminent domain, zoning or
otherwise) including, without limitation, governmental investigations, pending,
or relating to, the Property or against Seller or any of its affiliates or
agents, or the transactions contemplated by this Agreement, except as set forth
on Exhibit E annexed hereto and made a part hereof (the items set forth on
Exhibit E being referred to herein, collectively, as the “Identified Claims”).
Each of the Identified Claims are covered by Seller’s insurance, and Seller
shall indemnify and hold harmless Purchaser and each of Purchaser’s affiliates,
parents, subsidiaries, members, successors, assigns, shareholders, trustees,
officers and directors (collectively, the “Purchaser Indemnified Parties”), from
and against any and all loss, damage, claim, cost and expense (including,
without limitation, reasonable attorneys’ fees) arising out any third party tort
claim or any other claim regarding bodily injury or property damage relating to
the Property for the period prior to Closing. The foregoing indemnification
obligation of Seller shall survive the Closing.
(i)To the best of Seller’s knowledge, (1) there are no special or other
governmental, quasi-governmental, public or private assessments for public
improvements or otherwise now affecting the Property (other than those special
assessments or typical municipal maintenance and operation of such items as
sewer, water, drainage and the like which appear annually as a part of the real
estate tax bill affecting the Property) and (2) there are no contemplated
improvements affecting the Property that may result in special assessments
affecting the Property other than as set forth on Schedule 6.1(g); without
limiting the generality of the foregoing, the Property is not subject to any
lien of any homeowners, landowners or other association having a common purpose
other than as set forth on Schedule 6.1(g).
(j)To Seller’s knowledge, except as disclosed in the environmental report(s)
listed on Schedule 6.1(h) attached hereto, the Property is in compliance in all
material respects with all hazardous substance laws and environmental laws.







--------------------------------------------------------------------------------





(i)    There are no employment or collective bargaining agreements to which
Seller is a party which will be binding on Purchaser after the Closing and no
employees which Purchaser will be obligated to retain.


(j)    Seller has provided to Purchaser operating statements for the Property
for the last three (3) years used by Seller in the ordinary course of business.


(k)    Except as set forth on Schedule 6.1(k), there are no tax certiorari
proceedings filed or pending with respect to the Property for the current tax
year or subsequent tax years.


(l)     Seller is not an “employee benefit plan” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is subject to Title I of ERISA or a “plan” as defined in and subject to Section
4975 of the Internal Revenue Code of 1986, as amended (the “Code”), and the
assets of Seller are not deemed “plan assets” of one or more such plans for
purposes of Section 406 of ERISA or Section 4975 of the Code. In addition,
Seller is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and no transaction by or with Seller contemplated by this Agreement will
violate any state statute applicable to any governmental plan that is similar to
Section 406 of ERISA or Section 4975 of the Code.


(m)    Except as set forth on Schedule 6.1(m), there are no other unrecorded
agreements, letters or other documents binding upon Seller or which shall be
binding upon the Property after Closing regarding the Declaration of Condominium
for Lincoln Mall Condominiums recorded with the applicable local recorder’s
office in Book 1190, Page 104 (the “Condominium Declaration”) (or the
condominium regime described herein) or that certain Operation and Easement
Agreement dated as of October 22, 2004 by and between Target Corporation and LB
Lincoln Mall Holdings LLC (the “OEA”). For purposes of this Agreement, the term
“Condominium Documents” shall mean, collectively, the Condominium Declaration
and any and all other documents identified on Schedule 6.1(m) attached hereto.
    


1.
Liability for Misrepresentations.



(a)
Subject to the provisions of Section 6.2(b) below, if Purchaser obtains actual
knowledge, at or prior to Closing, that any representation of Seller shall fail
to be true in any material respect as of the Effective Date or as of the Closing
Date, as the case may be, Purchaser's remedies shall be either (i) to terminate
this Agreement and receive the return of the Deposit together with an amount
necessary to reimburse Purchaser for any and all third party costs and expenses
actually incurred by Purchaser in connection with the proposed purchase of the
Property, including, without limitation, attorneys’ fees, title and survey
charges, loan commitment fees and due diligence costs in an amount not to exceed
One Hundred Thousand and 00/100 Dollars ($100,000.00) (the “Termination
Payment”), and upon the receipt of same, this Agreement shall be null and void
and of no further force or effect and, except for those provisions expressly
stated to survive the termination of this Agreement, neither party shall have
any rights or obligations against or to the other or (ii) waive such
misrepresentation and proceed to Closing. If the Closing shall take place
without Purchaser making an objection to an untrue representation of which
Purchaser shall have actual knowledge, Purchaser shall be deemed to have waived
all liability of Seller by reason of such untrue representation. Notwithstanding
anything in this Agreement to the contrary, in no event shall Seller be liable
to Purchaser for the Termination Payment, or be deemed to be in default
hereunder by reason of, any breach of representation or warranty which results
from any change that occurs between the Effective Date and the Closing Date if
such results from a fact or circumstances that is either (x) expressly permitted
under the terms of this Agreement or approved by Purchaser after the Effective
Date in accordance with this Agreement; (y) was not caused by Seller, or (z) is
beyond the reasonable control of Seller to prevent, and such shall constitute
the non-fulfillment of a condition precedent to Purchaser obligations at the
Closing, and Purchaser shall have the right to terminate this Agreement, in
which event the Deposit shall be returned to Purchaser, and neither party shall
have further obligations to the other party except to the extent such
obligations expressly survive termination pursuant to the terms hereof.



(b)
The provisions of this Section 6.2 shall survive the Closing or termination of
this Agreement.



2.Representations of Purchaser. Purchaser hereby represents and warrants to
Seller that the following are true and correct as of the Effective Date and
shall be true and correct as of the Closing Date:


(c)Purchaser is a limited liability company, duly organized and validly existing
under the laws of the State of Delaware. Purchaser has the right, power and
authority to execute, deliver and perform this Agreement, has taken all actions
and received all necessary consents and authorizations required for the
consummation of the transaction contemplated herein and to perform its
obligations under this Agreement. The execution, delivery and performance of
this Agreement by Purchaser and the Closing deliveries contemplated hereby shall
not require the consent of any third-party and does not violate (i) the
organizational documents of Purchaser or (ii) any contract, agreement,
commitment,





--------------------------------------------------------------------------------





order, judgment or decree to which Purchaser is a party or by which it is bound.
This Agreement and all other documents required by this Agreement to be executed
by Purchaser shall constitute, when executed, the valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with their respective
terms.


(d)ERISA. Purchaser is not acquiring the Property with the assets of an employee
benefit plan as defined in Section 3(3) of ERISA.


(e)Pending Actions. There is no action, suit, arbitration, unsatisfied order,
decree or judgment, government investigation or proceeding pending or, to
Purchaser’s knowledge, threatened, against Purchaser or relating to which, if
adversely determined, could individually or in the aggregate materially
interfere with the consummation of the transactions contemplated by this
Agreement.


Article 7


COVENANTS


7.1    Obligations and Covenants of Seller.


(a)    Prior to the Closing Date, Seller shall (or shall cause its affiliates
to), at Seller’s sole cost and expense:


(i)    Maintain and operate the Property in substantially the same condition and
manner as the Property is now maintained and operated and in accordance with the
terms and conditions of the Leases, the Condominium Documents and the OEA and
make or cause to be made any and all repairs and replacements reasonably
required to deliver the Property to Purchaser at Closing in its present
condition, normal wear and tear and loss by casualty excepted;


(ii)    Promptly deliver to Purchaser (a) a copy of any notices issued or
received by Seller (including, without limitation, a notice of default) received
under any mortgage, Lease or Service Contract, (b) a copy of any notices issued
or received in connection with any pending or threatened litigation, actions,
suits, claims and other proceedings affecting the Property or in connection with
the use, possession or occupancy thereof (including, with respect to any
hazardous substances or any labor troubles at the Property) and (c) notice of
any Damage or proposed Taking or of any violations of any hazardous substances
laws or other environmental laws;


(iii)    Maintain all Permits in full force and effect and promptly deliver
notice to Purchaser of any intention of Seller or its affiliates to seek any new
Permit as well as copies of any notices of violations; and


(iv)    Maintain, in full force and effect, the current insurance policies on
the Property.


(b)    Prior to the Closing Date, Seller shall not and shall cause its
affiliates not to:


(i)    Modify, amend, renew, extend, terminate or otherwise alter any Service
Contracts or any other contracts of Seller or its affiliates affecting the
Property which will remain in effect more than thirty (30) days after Closing or
enter into any new Service Contract or other contract which will remain in
effect after Closing, in each case without the prior written consent of
Purchaser in its sole discretion (Purchaser shall notify Seller of its consent
or refusal within five (5) Business Days after Seller’s written request for
consent). Purchaser's failure to timely respond in writing to Seller's request
shall be deemed disapproval of such request;


(ii)    Remove from the Property any article of Personal Property except in the
ordinary course or as may be necessary for repairs, or the discarding of
worn-out or useless items, provided, however, that any article of Personal
Property removed for repairs shall be returned to the Property promptly upon its
repair and shall remain a part of the Personal Property whether or not such
article shall be located on the Property at the time of the Closing Date and any
article so discarded shall be replaced prior to the Closing Date with a new
article of similar quality and utility;


(iii)     Commence, prosecute, settle and/or withdraw proceedings to review any
real estate tax assessment for the Property without the prior written consent of
Purchaser in its sole discretion (Purchaser shall notify Seller of its consent
or refusal within five (5) Business Days after Seller’s written request for
consent). Purchaser's failure to timely respond in writing to Seller's request
shall be deemed disapproval of such request;
(iv)    Undertake or commence any renovations or alterations at the Property,
except those necessary to comply with any of the provisions of this Agreement,
without the prior written consent of Purchaser in its sole discretion (Purchaser
shall





--------------------------------------------------------------------------------





notify Seller of its consent or refusal within five (5) Business Days after
Seller’s written request for consent). Purchaser's failure to timely respond in
writing to Seller's request shall be deemed disapproval of such request; and
(v)     Sell, lease, transfer or otherwise encumber any right, title or direct
or indirect interest whatsoever in or to the Property, including any development
rights appurtenant to the Property.
(c)    From and after the date hereof, Seller shall not enter into any new
leases or modify, amend, renew, terminate or extend any existing Lease (except
where required pursuant to the express terms and conditions of the applicable
Lease) (collectively, “New Leases”) without the prior written approval of
Purchaser, which shall be in Purchaser’s sole discretion. Purchaser agrees to
grant or deny consent in writing (and provide, in reasonable detail, the reasons
for any denial) within five (5) Business Days after Purchaser's receipt of
Seller's request, which request shall contain copies of all material information
related to such request and a summary of the material terms of the proposed New
Lease. Purchaser's failure to timely respond in writing to Seller's request
shall be deemed disapproval to the proposed New Lease. Seller shall, from time
to time, inform (orally or in writing) Purchaser of any New Lease negotiations
and promptly give notice to Purchaser of any New Lease and a copy of any
instruments executed and any material information delivered in connection with
the New Lease.
(d)     Seller shall not enforce its rights against the Tenants by summary
proceeding, drawing down or application of security deposits or in any other
manner without the prior written consent of Purchaser in its sole discretion
(Purchaser shall notify Seller of its consent or refusal within five (5)
Business Days after Seller’s written request for consent). Purchaser's failure
to timely respond in writing to Seller's request shall be deemed disapproval of
such request.
Article 8
APPORTIONMENTS
8.1    Apportionments.
(a)    The following items shall be apportioned as of 11:59 p.m. of the day
immediately preceding the Closing Date:
(i)    Fixed rents, additional rents, percentage rents, prepaid rents and all
other sums and credits due or payable under the Leases (including, without
limitation, operating expense escalation payments and real estate tax escalation
payments, if any, payable under the Leases), as and when collected, subject to
part (b) of this Article;
(ii)    Real estate taxes and personal property taxes (if any), on the basis of
the calendar year for which the same are levied, imposed or assessed, subject to
part (e) of this Article;
(iii)    Charges for water, sewer rents, electricity, steam, gas and telephone,
which are not metered or otherwise charged directly to tenants under the Leases;
provided that if the consumption of any of such utilities is measured by meters,
Seller on the Closing Date shall furnish a current reading of each meter; and
provided, further, that if there is not a meter or if the current bill for any
of such utilities has not been issued prior to the Closing Date, the charges
therefor shall be adjusted on the basis of the charges for the prior period for
which bills were issued and shall be further adjusted when the bills for the
current period are issued;
(iv)    Fuel, if any, at Seller’s cost therefor (as determined by its fuel
supplier);
(v)    Amounts paid or payable pursuant to Executory Contracts that will be
assumed by Purchaser pursuant to Section 4.4 above, provided same are not
otherwise charged directly to the Tenants;
(vi)     If on the Effective Date, the Property or any part thereof shall be
affected by an assessment or assessments which are or may become payable in
installments or a lump sum, Seller shall be responsible for any installments
which are then a charge or lien or which are otherwise certified as of the
Closing Date and Purchaser shall be responsible for all other installments of
any such assessment;
(vii)     Any amounts payable by parties under agreements affecting or
encumbering the Property including, without limitation, the Condominium
Documents and the OEA; and
(viii)     Such other items as are customarily apportioned in accordance with
real estate closings of commercial properties in the jurisdiction in which the
Property is located.







--------------------------------------------------------------------------------





(b)    If, on the Closing Date, any items of additional rent (including real
estate tax and operating expense escalations) or percentage rent under the
Leases (collectively, “Lease Obligations”) shall not have been ascertained and
cannot be finalized prior to the Closing Date, then as soon as such information
is available or ascertainable, but not later than one hundred and twenty (120)
days after the end of the calendar year in which Closing occurs, Seller shall
provide to Purchaser Seller's proposed reconciliation of Lease Obligations
incurred and collections received for the period of Seller's ownership of the
Property, including, without limitation, a final statement of (i) all operating
expenses for the Properties which are actually paid by Seller and permitted to
be passed through to Tenants, as applicable, with respect to the portion of the
calendar year occurring before the Closing, together with copies of all
documentation evidencing the foregoing, including copies of third-party invoices
and copies of Seller’s books and records applicable thereto, and (ii) all
estimated payments of operating expenses and/or common area maintenance costs
under the Leases passed through to Tenants and received by Seller with respect
to the reconciliation year (collectively, “Seller’s Proposed Reconciliation”).
Purchaser shall review Seller’s Proposed Reconciliation and shall be responsible
for preparing Purchasers' reconciliation of Lease Obligations incurred and
collections received for the period of Purchaser's ownership of the Property
("Purchasers' Proposed Reconciliation"), and reconciling same with Seller's
Proposed Reconciliation. To the extent, there is a discrepancy between Seller's
Proposed Reconciliation and Purchaser's Proposed Reconciliation, Purchaser and
Seller shall cooperate to reconcile same within one hundred and eighty (180)
days after the end of the calendar year in which Closing occurs. In the event
that there are no discrepancies between Seller’s Proposed Reconciliation and
Purchaser’s Proposed Reconciliation or in the event of any discrepancies, after
reasonable agreement or a reasonable determination thereof, Seller and Purchaser
shall be entitled to their pro rata share of any Lease Obligations based on the
pro rata shares of Lease Obligations actually incurred by such party. If the
amount of Lease Obligations collected by Seller for such year is less than
Seller's pro rata share of the actual aggregate Lease Obligations collected for
such year, then Purchaser shall promptly remit the difference to Seller only to
the extent actually collected from the Tenants, but not otherwise. If the amount
of Lease Obligations collected by Seller for the calendar year in which the
Closing occurs exceeds the pro rata share of the actual aggregate Lease
Obligations collected for such year, then Seller shall remit such excess amounts
to Purchaser within thirty (30) days after such determination. Upon receipt of
such excess amounts, Purchaser shall promptly remit the applicable portion to
the particular Tenants entitled thereto.


(c)    Seller or its affiliates and Purchaser shall maintain and make available
to each other any books or records reasonably necessary for the adjustment of
any item pursuant this Article.


(d)    Any rents collected by Seller or Purchaser after the Closing Date shall
be held in trust for the other party and applied as follows: (i) first, to
rentals due and payable for the calendar month (or other applicable collection
period) in which the Closing occurs, if unpaid, (ii) to any months (or periods)
subsequent to the month (or period) in which the Closing Date occurs, until all
such outstanding amounts are paid in full, and (iii) to any rents past due for
periods preceding the calendar month (or period) in which the Closing Date
occurs (the “Arrears”). Seller agrees to remit to Purchaser within ten (10)
Business Days of receipt thereof any and all rents collected by Seller from and
after the Closing Date, and Purchaser shall thereafter promptly remit to Seller
any such rents as to which Seller is entitled as hereinbefore provided in this
clause (d). With respect to any such rents collected by Purchaser for the
account of Seller, Purchaser may deduct therefrom all reasonable third party
expenses incurred in connection with the collection thereof. Purchaser shall
have no obligation to commence any actions or proceedings to collect any such
Arrears, declare a default under any Lease or against any tenant or incur any
material cost in connection with the collection of Arrears. From and after the
date hereof, Seller shall not be permitted to commence a lawsuit against
existing Tenant for Arrears.


(e)    If the Closing Date shall occur before the real estate tax rate is fixed,
the apportionment of real estate taxes shall be based upon the tax rate for the
preceding year applied to the latest assessed valuation. Final adjustment will
be made upon the actual tax amount when determined. If Seller receives a refund
of real estate taxes relating to the Property it shall promptly remit to
Purchaser such refund (net of the reasonable expenses incurred by Seller) for
distribution by Purchaser to Tenants, as applicable, and any remaining balance
applicable to Seller’s period of ownership shall be distributed by Purchaser to
Seller. The parties agree to cooperate with each other to effectuate any such
refunds.


(f)    In the event that (i) any leasing commissions, tenant improvement
allowances or inducement or incentive payments payable with respect to the
Leases (whether such payment obligation accrues before or after Closing) have
not been paid by Seller prior to Closing, or (ii) a Tenant has made a payment to
Seller in advance for more than one (1) month in advance or is entitled to any
free rent or abatement of rent for the period from and after Closing, Purchaser
shall be entitled to a credit against the Purchase Price equal to such amounts.


(g)    For clarity, if any tenant is entitled to a credit against its rent
payment in connection with prepaid rent or such tenant’s overpayment of rent or
other sums owing to Seller under its Lease, to the extent such credit is not
applied prior to Closing, Purchaser shall receive a credit at Closing for such
amounts.


8.2    Closing Costs. Any transfer taxes required to be paid in connection with
recording the Deed shall be paid by Seller. All recording charges shall be paid
by Purchaser, except that the cost of any preparation and recordation of any
releases





--------------------------------------------------------------------------------





and termination statements required in order for Seller to deliver clean title
to the Property to Purchaser at Closing shall be paid by Seller. Each party
shall pay fifty percent (50%) of all escrow fees incurred in connection with the
Closing. Purchaser shall be responsible for the cost of an owner’s title
insurance policy, any endorsements thereto and any updates to the existing
survey of the Property. Each party shall be responsible for (a) its own
attorneys’ fees, except as expressly set forth in Section 13.19 and (b) its own
expenses in connection with the transactions contemplated hereby, except as
expressly provided herein.


8.3    Schedule of Prorations. The parties shall endeavor to jointly prepare a
schedule of prorations for the Property not less than three (3) Business Days
prior to Closing. The parties shall correct any errors in prorations as soon
after the Closing as amounts are finally determined.


8.4    Survival. This Article 8 shall survive the Closing for one year and shall
not merge with the Deed.




Article 9


CONDITIONS PRECEDENT


9.1    Purchaser’s Conditions to Closing. The obligation of Purchaser to cause
the transaction contemplated herein to be consummated is subject to the
satisfaction of the following conditions (collectively, the “Purchaser
Conditions Precedent”) on or prior to the Closing Date:


(a)    All of the representations and warranties of Seller contained in this
Agreement shall be true, correct and complete in all material respects when made
as if made on the Effective Date and on the Closing Date.


(b)    Seller shall perform, observe and comply in all material respects with
all covenants, agreements and conditions required by this Agreement to be
performed, observed and complied with on its part prior to or as of Closing
hereunder, including, without limitation, the delivery of all documents and
other items to be delivered under this Agreement.


(c)    (x)    Seller shall use commercially reasonable efforts to deliver to
Purchaser estoppel certificates from each Tenant, substantially in the form
annexed hereto as Exhibit G and made a part hereof (unless a Tenant’s lease
permits such Tenant to use its own form of estoppel, in which event such form
may be used), in each case, (x) showing no adverse matters or other matters
otherwise inconsistent with Seller’s representations in this Agreement and (y)
dated not more than thirty (30) days prior to the Closing Date (each, a Tenant
Estoppel”). At a minimum, Seller shall be obligated to deliver to Purchaser an
executed Tenant Estoppel from (A) each of Cinema World, CW Lanes & Games,
Fresenius Kidney Care, Home Goods, Lincoln Tech, Marshalls, Maxx Fitness Club,
Ocean State Job Lot, Party City and Stop & Shop (collectively, the “Major
Tenants”) and (B) at least sixty-five percent (65%) of the remaining Tenants at
the Property, based upon leased gross leasable area (together with the Major
Tenants, collectively, the “Required Tenants”). Seller will deliver to
Purchaser, for Purchaser’s review and approval, completed forms of the tenant
estoppel certificates containing the information contemplated thereby prior to
delivery thereof to the respective Tenants. Within five (5) days following
Purchaser’s receipt thereof, Purchaser will either (x) approve any such
completed tenant estoppel form for delivery to the applicable Tenant or (ii) set
forth in reasonable detail all changes which Purchaser believes to be
appropriate to make the completed estoppel certificate accurate and complete
under the applicable lease. For purposes of this Section 9.1(c), without
limiting the foregoing in this section, any tenant estoppel certificate shall be
deemed to show an adverse matter if it (i) includes any document not listed on
Exhibit B attached hereto for such Tenant, or omits a document set forth on such
Exhibit B, and such document is deemed material by Purchaser, in its reasonable
discretion, or (ii) identifies any uncured defaults of Seller or Tenant under
the applicable Lease, any material claim by such Tenant or any material economic
deviation or other material deviation from the information contained on the form
submitted to the Tenant for execution or as set forth in the applicable Lease.


(y)    Seller shall deliver to Purchaser an estoppel certificate from each of
(1) the Lincoln Mall Condominium Association, Inc. (the “Association”) under the
Condominium Documents (the “Association Estoppel”) and (2) Target Corporation
(“Target”) under the OEA (the “OAE Estoppel”), in accordance with the following:
(i) Seller shall request estoppel certificates from the Association and Target,
each on a form reasonable acceptable to Purchaser; it being agreed that if the
Association and/or Target is required or permitted under the terms of the
Condominium Documents or the OEA, as applicable, to provide less information or
to otherwise make different statements in a certification of such nature, then
Purchaser shall accept any other form of estoppel certificate (or modifications
to the original estoppel form) to the extent consistent with the minimum
requirements set forth in the Condominium Documents or the OAE, as applicable.
However, under no circumstances shall Purchaser be required to accept any
Association Estoppel or OAE Estoppel delivered in connection with this Section
to the extent that either the Association or Target, as applicable, discloses
therein any material default by Seller or any other material adverse matters or
other matters otherwise inconsistent with Seller’s representations in this
Agreement in any material respect.





--------------------------------------------------------------------------------







(d)    The Title Company shall be unconditionally willing and irrevocably
committed to issue to Purchaser an ALTA extended coverage Owner’s Policy of
title insurance as of the Closing Date with coverage in the amount of the
Purchase Price insuring that fee simple title to the Property is vested in
Purchaser, subject only to the Permitted Exceptions.


(e)    Seller shall provide fully executed amendments to each of the Homegoods
Lease and Marshalls Lease (as each such term is defined on Exhibit B hereto)
(collectively, the “Co-Tenancy Leases”), in form and content satisfactory to
Purchaser, setting forth the following revisions:


(1)
with respect to Section 4.7 of each Co-Tenancy Lease:



(i)
changing all references therein to “K-Mart” and its approximate location to:
“Target” and its current location; and



(ii) removing the requirement for any replacement co-tenant to comply with
Section 4(A) and Section 4(B) of Schedule B of the Co-Tenancy Leases; and


(2) with respect to Section 4(A) of Schedule B of each Co-Tenancy Lease, clarify
that the such restriction does not apply to the premises currently occupied by
Target; and


(3) with respect to Section 4(B) of Schedule B of each Co-Tenancy Lease,
changing any reference to the K-Mart premises (or similar term) as depicted on
the Lease Plan to: the Target premises in its current location.


(f)    Seller shall comply with (or, with respect to clause (i) of this Section
9.1(f) only, provide evidence of exemption from): (i) R.I.G.L. Section
44-30-71.3 pertaining to the non-resident seller withholding and deliver to
Purchaser and the Title Company prior to the Closing Date evidence of same in
the form of a completed and executed RI Form 71.3 Election and RI Form
Certificate of Withholding Due approved and stamped by the Rhode Island Division
of Taxation or, as applicable, delivery of a Seller’s Residency Affidavit (the
foregoing documents in this Section 9.1(f)(i) are hereinafter collectively
referred to as the “Seller RI Withholding Documents”) and (ii) R.I.G.L. Section
44-11-29, Section 44-19-22, Section 28-40-15 and Section 28-43-2 relating to the
sale of a major part in value of the seller’s Rhode Island assets as evidenced
by copies of the statutory notices referred to in said statutes, together with a
Certificate of Good Standing of Seller from the Rhode Island Division of
Taxation (the foregoing documents in this Section 9.1(f)(ii) are hereinafter
collectively referred to as the “Seller RI Tax Clearance Documents”).


(g)    The obligation of Purchaser to close the transaction contemplated herein
is subject to the express conditions precedent set forth in this Agreement, each
of which is for the sole benefit of Purchaser and may be waived at any time by
written notice thereof from Purchaser to Seller. The waiver of any particular
Purchaser Condition Precedent shall not constitute the waiver of any other. In
the event of the failure of a Purchaser Condition Precedent at Closing (subject
to any extension rights expressly set forth in this Agreement), Purchaser may
elect, in its sole discretion, to terminate this Agreement and receive the
Deposit.


9.2    Seller’s Conditions to Closing. The obligation of Seller to cause the
transaction contemplated herein to be consummated is subject to satisfaction of
the following conditions (collectively, the “Seller Conditions Precedent”) on or
prior to the Closing Date:


(a)    Purchaser shall deliver the funds required under this Agreement for the
balance of the Purchase Price to Seller.


(b)    All of the representations and warranties of Purchaser contained in this
Agreement shall have been true, correct and complete in all material respects
when made on the Effective Date and on the Closing Date, as if made originally
on the Closing Date.


The obligation of Seller to close the transaction contemplated herein is subject
to the express conditions precedent set forth in this Section 9.2, each of which
is for the sole benefit of Seller and may be waived at any time by written
notice thereof from Seller to Purchaser. The waiver of any particular Seller
Condition Precedent shall not constitute the waiver of any other. In the event
of the failure of a Seller Condition Precedent at Closing (subject to any
extension rights expressly set forth in this Agreement), Seller may elect, in
its sole discretion, to terminate this Agreement.




Article 10


DELIVERIES





--------------------------------------------------------------------------------









10.1    Documents to be Delivered by Seller. At or before the Closing, Seller
shall deliver the following, each executed and acknowledged by Seller or such
other party as indicated below to the extent appropriate (except with respect to
item (a), which shall be delivered at least two (2) Business Days prior to the
Closing):


(k)Tenant Estoppels from all of the Required Tenants;


(b)    Any “as-built” plans and specifications for the buildings, to the extent
in the possession of Seller;


(c)    Copies (and originals, if available) of the Leases and any other leases
entered into by Seller from and after the date hereof in accordance with the
terms of this Agreement;


(d)    A quitclaim deed (the “Deed”) substantially in the form of Exhibit C;


(e)    Bill of sale for the Personal Property substantially in the form of
Exhibit H;


(a)
The security deposits and any interest accrued thereon (by way of a credit
against the Purchase Price);



(g)    An updated rent roll dated as of the Closing Date and represented and
certified by Seller to be true, correct and complete in all material respects;


(h)    An updated schedule of Arrears dated as of the Closing Date and
represented and certified by Seller to be true, correct and complete in all
respects;


(i)    All certificates of occupancy, permits, maintenance records, operating
manuals, guarantees and warranties pertaining to the Property, and all keys,
combinations and security codes for all locks and security devices for the
Property, in each case, to the extent in the possession of Seller;


(j)    A certificate of Seller repeating its representations and warranties,
except as noted thereon substantially in the form of Exhibit I;


(k)    A letter to each of the Tenants advising them of the change in ownership
and management of the Property and the transfer of the security deposits and
directing that rentals or other payments thereafter be paid to a payee
designated by Purchaser, and otherwise complying with applicable law
substantially in the forms of Exhibit J;


(l)    Seller’s counterpart to the assignment and assumption of leases and
security deposits substantially in the form of Exhibit K (the “Assignment of
Lease”);


(m)    Seller’s counterpart to the assignment and assumption of service
contracts substantially in the form of Exhibit L (the “Assignment of Service
Contracts”);


(n)    FIRPTA Certificate substantially in the form of Exhibit M;


(o)    Notices to those vendors providing services to the Property that
Purchaser desires to retain substantially in the form of Exhibit N;


(p)    Notices to those utility companies providing services to the Property
substantially in the form of Exhibit O;


(q)    A standard owner’s/seller’s title affidavit, together with a Mechanic’s
Lien affidavit and a Parties in Possession affidavit, to the Title Company, and
such additional customary documents as shall be required by the Title Company to
issue the Owner’s Policy and to provide gap coverage;


(r)    Such evidence or documents as may reasonably be required by Purchaser or
the Title Company evidencing the authority of Seller (and the person(s) who are
executing the various documents on behalf of Seller) to consummate the
transactions contemplated by this Agreement, including, without limitation, a
Good Standing Certificate of Seller issued by the Rhode Island Secretary of
State;







--------------------------------------------------------------------------------





(s)    Seller’s counterpart to a closing statement prepared in accordance with
Section 8.3 hereof (the “Closing Statement”);


(t)    All transfer and other tax declarations for the Property as may be
required by applicable law in connection with the transactions contemplated by
this Agreement (the “Transfer Tax Forms”), duly executed and sworn to by Seller
and, to the extent required, by the Title Company;


(u)    Written resignations of any directors, officers and/or other
representatives appointed by Seller under the Condominium Documents and the OEA,
and an assignment of Seller’s right, title and interest in and under the
Condominium Documents and OEA, in each case to the extent required pursuant to
the terms and conditions of the Condominium Documents and the OEA; and


(v)    The Seller RI Withholding Documents and the Seller RI Tax Clearance
Documents.


10.2    Documents to be Delivered by Purchaser. At or before the Closing,
Purchaser shall deliver the following, each executed and acknowledged by
Purchaser or such other party as indicated below to the extent appropriate:


(a)    Purchaser’s counterparts to the Assignment of Leases;
        
(b)    Purchaser’s counterparts to the Assignment of Service Contracts;


(l)Purchaser’s counterpart to the Closing Statement; and


(m)a Form 71.3 Remittance.


Article 11


DEFAULTS


11.1    Seller’s Default. If Seller shall default in performance of its
obligations under this Agreement, then, Purchaser shall be entitled to either
(i) terminate this Agreement and require that Seller cause the return of the
Deposit and pay the Termination Payment to Purchaser, or (ii) the right to
specific performance of Seller’s obligations hereunder, or (iii) to seek damages
in the event and only in the event that (a) Seller commits a fraud under this
Agreement as determined by a court of competent jurisdiction, and/or (b)
specific performance shall not be available as a remedy to Purchaser due to the
conveyance of the Property to a third party in violation of this Agreement .


11.2    Purchaser’s Default. If Purchaser shall default in performance of its
obligations hereunder by failing to close as set forth in this Agreement, the
sole right of Seller shall be to recover and the sole liability of Purchaser at
law or in equity shall be to pay liquidated damages in the amount of the
Deposit, such amount being fixed as such by reason of the fact that the actual
damages to be suffered by Seller in such event are in their nature uncertain and
unascertainable with exactness and because Purchaser would not have entered into
this Agreement unless Purchaser were exculpated from personal liability as
herein provided. Seller shall not seek or obtain any money or other judgment
against Purchaser or any disclosed or undisclosed partner, principal, officer or
employee of Purchaser or against the assets or estate of Purchaser or any of the
foregoing persons, and Seller’s sole recourse for payment of said amounts shall
be to the Deposit.


Article 12


DESTRUCTION, LOSS OR DIMINUTION OF PROPERTY


12.    Destruction, Loss or Diminution of Property. If, between the date of
Purchaser’s Notice to Proceed and the Closing Date, all or any portion of the
Property is damaged by fire or natural elements, or other causes (the “Damage”),
or the Property is taken or made subject to condemnation, eminent domain or
other governmental acquisition proceedings (collectively, a “Taking”) then the
following procedures shall apply:


(a)    If the cost of required repair or replacement related to or arising out
of the Damage, or if the diminution of the value of the Property as a result of
the Taking, is Two Million and 00/100 Dollars ($2,000,000.00) or less, Purchaser
shall proceed to close and take the Property as diminished by such events,
subject (in the event of Damage) to a reduction in the Purchase Price equal to
the full amount of the cost to repair or replace the Damage to the Property and
Seller shall be entitled to retain all insurance proceeds relating to such
Damage. In the event of a Taking, there shall be no such reduction in the
Purchase Price, but the full





--------------------------------------------------------------------------------





amount of any award payable with respect to the Taking shall belong to Purchaser
(and all awards from a Taking shall be paid over to Purchaser and all claims for
any such award shall be assigned to Purchaser at Closing).


(b)    If the cost of required repair or replacement related to or arising out
of the Damage, or if the diminution of the value of the Property as a result of
the Taking, is greater than Two Million and 00/100 Dollars ($2,000,000.00), then
Purchaser, at its sole option, may elect either to: (i) terminate this Agreement
by written notice to Seller given at or prior to the Closing and receive the
return of the Deposit; or (ii) proceed to close under this Agreement and accept
the Property as diminished by such event , in which event (x) all insurance
proceeds paid and all claims for insurance proceeds on account of the Damage
shall be assigned to Purchaser by instruments of assignment and proofs of claim
acceptable to Purchaser and its adjuster, (y) in the event of Damage, Purchaser
shall be entitled to a reduction in the Purchase Price equal to the full amount
of any applicable insurance deductible, and (z)all awards from a Taking shall be
paid over to Purchaser and all claims for any such award shall be assigned to
Purchaser.


(c)    Notwithstanding the provisions of this Article 12 to the contrary, in the
event the Taking or Damage is of such a nature that either: (A) any Tenant could
terminate its lease due solely to the Taking or Damage; or (B) access to or
visibility of the Property is materially and adversely affected; or (C) the
available parking at the Property after the Taking or Damage is materially and
adversely affected as to no longer comply with applicable zoning laws, then in
lieu of any of Purchaser’s other remedies under this Agreement, Purchaser may
elect, within ten (10) days after receipt of such notice of the Taking or
Damage, to terminate this Agreement prior to the Closing Date and receive the
return of the Deposit.


(d)    The cost of repair or replacement related to or arising out of the Damage
shall be determined by Seller and Purchaser, in their reasonable determination,
or, if they are unable to agree, by an independent engineer selected by two
other engineers, one of whom shall be selected by Purchaser and the other to be
selected by Seller. The diminution of the value of the Property as a result of
any Taking shall be determined by Seller and Purchaser, in their reasonable
determination, or, if they are unable to agree, by an appraiser selected by two
other appraisers, one of whom shall be selected by Purchaser and the other to be
selected by Seller.


Article 13


MISCELLANEOUS


13.1    Office of Foreign Asset Control and Anti-Money Laundering.
    
(a)    Seller and Purchaser each represents and warrants to the other that: (i)
it is not acting, directly or, to its knowledge, indirectly, for or on behalf of
any person, group, entity or nation listed by the United States Treasury
Department as a Specially Designated National and Blocked Person (“SDN List”),
or for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; and (ii) it is not engaged in this transaction directly
or, to its knowledge, indirectly on behalf of, or facilitating this transaction
directly or, to its knowledge, indirectly on behalf of, any such person, group,
entity or nation.


(b)     Seller and Purchaser each represents and warrants to the other that it
is not a person and/or entity with whom United States Persons are restricted
from doing business under the International Emergency Economic Powers Act, 50
U.S.C. §1701 et seq.; the Trading with the Enemy Act, 50 U.S.C. App. §5; any
executive orders promulgated thereunder; any implementing regulations
promulgated thereunder by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) (including those persons and/or entities named on the
SDN List); or any other applicable law of the United States.
(c)    Seller and Purchaser each represents and warrants to the other that no
person and/or entity who is named on the SDN List has any direct interest in
Seller or Purchaser, as applicable, with the result that the direct investment
in Seller or Purchaser, as applicable, is prohibited by any applicable law of
the United States.
(d)    Seller and Purchaser each represents and warrants to the other that none
of the funds of Seller and Purchaser have been derived from any unlawful
activity with the result that the direct investment in Seller or Purchaser is
prohibited by applicable law of the United States.
(e)    Seller and Purchaser each represents and warrants to the other that it is
not in violation of the U.S. Federal Bank Secrecy Act, as amended by Title III
(the “International Money Laundering Abatement and Financial Anti-Terrorism
Act”) of the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (the “Patriot Act”),
Public Law 107-56; its implementing regulations promulgated by the U.S.
Department of Treasury Financial Crimes Enforcement Network (31 CFR Part 103);
or any other anti-money laundering law of the United States.





--------------------------------------------------------------------------------







    13.2    Notices. All notices or other communications required or provided to
be sent by either party shall be in writing and shall be sent: (i) by United
States Postal Service, certified mail, return receipt requested, (ii) by any
nationally known overnight delivery service for next day delivery, (iii) by
delivery in person, or (iv) by electronic mail in PDF format or its equivalent
(with an additional copy to be sent using one of the methods described in clause
(i) through (iii) above). Notices shall be deemed served (x) in the case of
certified mail, overnight courier or hand delivery, on the date actually
delivered to or rejected by the intended recipient, and (y) in the case of
email, when transmitted by sender (provided a copy of such email is deposited
with an overnight courier for next day delivery properly addressed and paid
for), if such electronic transmission occurs at or before 5:00pm local time on a
Business Day; otherwise such notice shall be deemed to have been given on the
next succeeding Business Day. Notwithstanding the foregoing, notice(s) which
advise the other party of a change of address of the party sending such notice
or of such party’s attorney shall not be deemed served until actually received
by the party to whom such notice is addressed or delivery is refused by such
party. All notices shall be addressed to the parties at the addresses below:




To Seller:    Highlands REIT, Inc.
332 S. Michigan Avenue, Ninth Floor
Chicago, Illinois 60604
Attn: Robert J. Lange
Email: robert.lange@highlandsreit    
With a copy to:    ______________________
Levenfeld Pearlstein, LLC
Two North LaSalle Street, Suite 1300
Chicago, Illinois 60602
Attention: Elizabeth C. O’Brien, Esq.
E-mail: eobrien@lplegal.com


To Purchaser:    Lincoln Mall Owner LLC
c/o Acadia Realty Trust
411 Theodore Fremd Avenue, Suite 300
Rye, New York 10580
Telephone: 914.288.8138
Attention: General Counsel
Email: legalnotices@acadiarealty.com
        
To Escrow Agent:Kensington Vanguard National Land Services, LLC
39 West 37th Street, 3rd Floor
New York, NY 10018
Telephone: 212-532-8686 Ext. 3702
Attention: Kashima A. Loney, Esq.






The attorneys for the parties are hereby specifically authorized to give and to
receive notice on behalf of their respective client.


13.3    Broker. Seller represents, warrants and covenants to Purchaser that
Seller has not dealt with any broker in connection with this Agreement except
Jones Lang LaSalle (the “Broker”), and Seller shall be responsible for the
payment of all brokerage commissions to the Broker pursuant to a separate
agreement. Purchaser represents, warrants and covenants to Seller that Purchaser
has not dealt with any broker in connection with this Agreement other than the
Broker. Seller and Purchaser shall indemnify and defend each other against any
costs, claims and expenses, including reasonable attorneys’ fees, arising out of
their breach of their respective parts of any representation or agreement
contained in this section. The provisions of this section shall survive Closing
or, if Closing does not occur, the termination of this Agreement.


13.4    Assignment. This Agreement may be assigned by Purchaser without the
consent of Seller to an affiliate of Purchaser (which shall be deemed to include
Acadia Realty Trust or any subsidiary thereof) upon three (3) days’ prior
written notice to Seller.


13.5    Time. Time is of the essence of this Agreement.







--------------------------------------------------------------------------------





13.6    Time Periods. In the event the time for performance of any obligation
hereunder expires on a day that is not a Business Day, the time for performance
shall be extended to the next succeeding Business Day.


13.7    Counterparts; Signature by PDF. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all together shall
constitute one and the same Agreement. For purposes of this Agreement,
signatures transmitted by electronic mail in PDF format shall be deemed to be an
original.


13.8    Governing Law. This Agreement and all questions of interpretation,
construction and enforcement hereof, and all controversies hereunder, shall be
governed by the applicable statutory and common law of the State of Rhode Island
without giving effect to conflict of laws principles thereof.


13.9    Captions. The captions at the beginning of the several paragraphs,
respectively, are for convenience in locating the context, but are not part of
the context.


13.10    Severability. In the event any term or provision of this Agreement
shall be held illegal, invalid, unenforceable or inoperative as a matter of law,
the remaining terms and provisions of this Agreement shall not be affected
thereby, but each such term and provision shall be valid and shall remain in
full force and effect.


13.11    Prior Understandings. This Agreement, the Exhibits and the Schedules
attached hereto embody the entire contract between the parties hereto with
respect to the Property and supersede any and all prior agreements and
understandings, written or oral, formal or informal by and between Seller and
Purchaser. No extension, changes, modifications or amendment to or of this
Agreement, of any kind whatsoever, shall be made or claimed by Seller or
Purchaser, and no notices of any extensions, changes, modifications, or
amendments made or claimed by Seller or Purchaser shall have any force or effect
whatsoever unless the same shall be in writing and fully executed by Seller and
Purchaser.


13.12    As Is.


(a)    Purchaser expressly acknowledges that the Property is being sold and
accepted “AS-IS, WHERE-IS, WITH ALL FAULTS” except as may otherwise be
specifically provided in this Agreement.


(b)    This Agreement, as written, contains all of the terms of the agreement
entered into between the parties as of the date hereof, and Purchaser
acknowledges that neither Seller nor any of Seller’s affiliates, nor any of
their agents or representatives, has made any representations or held out any
inducements to Purchaser except as set forth in this Agreement, or in any
document or instrument delivered by Seller to Purchaser in connection with this
Agreement or the transactions contemplated hereby, and Seller hereby
specifically disclaims any representation, oral or written, past, present or
future, other than those specifically set forth in this Agreement or in any
document or instrument delivered by Seller to Purchaser in connection with this
Agreement or the transactions contemplated hereby. Without limiting the
generality of the foregoing, Purchaser has not relied on any representations or
warranties, and neither Seller nor any of Seller’s affiliates, nor any of their
agents or representatives has or is willing to make any representations or
warranties, express or implied, other than as may be expressly set forth in this
Agreement or in any document or instrument delivered by Seller to Purchaser in
connection with this Agreement or the transactions contemplated hereby.


(c)    In the event this Agreement is not terminated then, it shall be deemed an
acknowledgment by Purchaser that Purchaser has inspected the Property, is
thoroughly acquainted with and accepts its condition, and has reviewed, to the
extent necessary in its discretion, all the Property Information (as hereinafter
defined). Except as set forth in this Agreement or in any document or instrument
delivered by Seller to Purchaser in connection with this Agreement or the
transactions contemplated hereby, Seller shall not be liable or bound in any
manner by any oral or written “setups” (marketing packages containing
information about the Property) or information pertaining to the Property or the
rents furnished by Seller, Seller’s affiliates, their agents or representatives,
any real estate broker, or other person.


(d)    Except as set forth in this Agreement (including without limitation all
documents executed in connection with the Closing and any other documents or
instruments delivered by Seller to Purchaser in connection with Closing),
Purchaser hereby waives, releases and forever discharges Seller, its affiliates,
subsidiaries, officers, directors, shareholders, employees, independent
contractors, partners, representatives, agents, successors and assigns
(collectively, the “Released Parties”), and each of them, from any and all
causes of action, claims, assessments, losses, damages (compensatory, punitive
or other), liabilities, obligations, reimbursements, costs and expenses of any
kind or nature, actual, contingent, present, future, known or unknown, suspected
or unsuspected, including, without limitation, interest, penalties, fines, and
attorneys’ and experts’ fees and expenses, whether caused by, arising from, or
premised, in whole or in part, upon Seller’s acts or omissions, and
notwithstanding that such acts or omissions are negligent or intentional, or
premised in whole or in part on any theory of strict or absolute liability,
which Purchaser, its





--------------------------------------------------------------------------------





successors or assigns, may have or incur in any manner or way connected with,
arising from, or related to the Property, including without limitation (i) the
environmental condition of the Property, or (ii) actual or alleged violations of
environmental laws or regulations in connection with the Property and/or any
property conditions. Purchaser agrees, represents and warrants that the matters
released herein are not limited to matters which are known, disclosed, suspected
or foreseeable, and Purchaser hereby waives any and all rights and benefits
which it now has, or in the future may have, conferred upon Purchaser by virtue
of the provisions of any law which would limit or detract from the foregoing
general release of known and unknown claims. Notwithstanding anything contained
herein to the contrary, Purchaser shall have the right to implead Seller into
any third party tort claim or action relating to matters arising prior to the
Closing.    


(e)    The provisions of this Section 13.12 shall survive the termination of
this Agreement and the Closing.


13.13
Property Information and Confidentiality.



(a)    Purchaser agrees that, prior to the Closing, all Property Information (as
hereinafter defined) shall be kept strictly confidential and shall not, without
the prior consent of Seller, be disclosed by Purchaser or Purchaser’s
Representatives (as hereinafter defined), in any manner whatsoever, in whole or
in part, and will not be used by Purchaser or Purchaser’s Representatives,
directly or indirectly, for any purpose other than evaluating the Property or
otherwise in connection with the transactions contemplated hereby. Moreover,
Purchaser agrees, that prior to the Closing, the Property Information will be
transmitted only to Purchaser’s Representatives who need to know the Property
Information for the purpose of evaluating, operating, financing or investing in
the Property, and who are informed by Purchaser of the confidential nature of
the Property Information. The provisions of this Section 13.13 (A) shall in no
event apply to Property Information that (i) is a matter of public record or
becomes available to the public, (ii) was in Purchaser’s possession prior to
disclosure by Seller on a non-confidential basis, (iii) Purchaser acquires from
another person who is not bound by a confidentiality agreement with Seller, and
(B) shall not prevent Purchaser from complying with laws, including, without
limitation, governmental regulatory, disclosure, tax and reporting requirements.


(b)    Each of Purchaser and Seller hereby agree that between the date hereof
and the Closing Date, it shall not release or cause or permit to be released any
press notices, publicity (oral or written) or advertising promotion relating to,
or otherwise announce or disclose or cause or permit to be announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transaction contemplated herein, without first obtaining the
written consent of the other party hereto, which consent shall not be
unreasonably withheld, conditioned or delayed. It is understood that the
foregoing shall not preclude either party from discussing the substance or any
relevant details of the transaction contemplated in this Agreement, with any of
its attorneys, accountants, professional consultants or potential lenders, as
the case may be, or prevent either party hereto from complying with laws,
including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements. Notwithstanding anything to the contrary provided for
herein, the parties expressly agree that, prior to Closing, Purchaser is
permitted to release, without the consent of Seller, any press release or public
disclosure (oral or written) relating to this transaction, provided that such
press release or public disclosure (i) does not include the identity of Seller
or its affiliates or the specific address or name of the property and (ii)
notwithstanding the foregoing may contain the general location of the Property
and/or the Purchase Price. Notwithstanding anything contained herein to the
contrary, from and after the date of Closing and subject to the requirements of
law, including the requirements of any governmental agency having jurisdiction
over Seller or Purchaser or any legal process, the parties hereby agree that
Purchaser may disclose to the public, and may issue one or more press releases
related to the transaction without Seller’s consent, provided such disclosures
or press releases do not specifically identify Seller or its affiliates.


(c)    Purchaser and Seller shall indemnify and hold each other harmless from
and against any and all claims, demands, causes of action, losses, damages,
liabilities, costs and expenses (including, without limitation, attorney’s fees
and disbursements) suffered or incurred by either party and arising out of or in
connection with a breach by the other of the provisions of this Section 13.13.


(d)    In the event this Agreement is terminated, Purchaser and Purchaser’s
Representatives shall, as requested, promptly deliver to Seller, or destroy, and
provide written notice to Seller confirming such destruction, all originals and
copies of the Property Information previously provided by Seller to Purchaser in
the possession of Purchaser and Purchaser’s Representatives; provided, however,
that the return or destruction of such information shall not be a condition
precedent to the return of the Deposit, and the Deposit shall be returned to
Purchaser notwithstanding any claim by Seller that Purchaser has failed or
refused to comply with its obligations under this Section 13.13(d).


(e)    As used in this Agreement, the term “Property Information” shall mean all
information and documents in any way relating to the Property provided by
Seller, the operation thereof or the sale thereof furnished to, or otherwise
made available for review by, Purchaser or its directors, officers, employees,
affiliates, partners, brokers, agents, or other representatives, including,
without limitations, attorneys, accountants, contractors, consultants,
engineers, potential lenders and investors and financial





--------------------------------------------------------------------------------





advisors (collectively, “Purchaser’s Representatives”), by Seller or any of
Seller’s affiliates, or their agents or representatives, including, without
limitation, their contractors, engineers, attorneys, consultants, brokers or
advisors.


(f)    In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall have the right to seek equitable relief against the
other, including, without limitation, injunctive relief or specific performance,
against the other party in order to enforce the provisions of this Article
13.13; provided that, for the avoidance of doubt, no breach of this Article
13.13 shall excuse either party from performing its obligation to close the
transactions contemplated hereby.


(g)    The provisions of this Article 13.13 shall survive the termination of
this Agreement and the Closing.


13.14    Like-Kind Exchange. Purchaser and Seller agree and acknowledge that
each of them shall have the right to seek to qualify the transaction
contemplated herein as a like-kind exchange under Section 1031 of the Code. In
the event that either party (as applicable, the “Requesting Party”) exercises
its right under this Agreement to seek to qualify any such transaction
contemplated herein as a like-kind transaction under Section 1031, the other
party (the “Non-Requesting Party”) agrees to cooperate reasonably in the
exchange, at the Requesting Party's sole cost, expense and liability (whether
before, at or after Closing), and execute any additional agreements which such
requesting party reasonably determines to be necessary, and the non-requesting
party reasonably approves, for the transaction or transactions represented by
this Agreement to qualify as part of a like-kind exchange under Code Section
1031 either prior to or after Closing provided that (i) the non-requesting party
incurs no additional liability, cost or expense; and (ii) the non-requesting
party shall not be required to take title to any property other than the
property which is the subject of this Agreement. Furthermore, except as provided
in Section 13.4 hereof each party expressly acknowledges and agrees that both
party's rights under this Agreement are assignable only to the extent necessary
to permit such assigning party to seek to qualify the transaction as part of a
like-kind exchange under the Code provided, however, that any such assignment
shall not release the assigning party from its obligations hereunder. The
requesting party further agrees to indemnify and hold non-requesting free and
harmless from any cost, expense or liability, including reasonable attorney
fees, resulting from non-requesting party's participation in any such exchange
for the benefit of requesting party. Notwithstanding the foregoing, (i) any
exchange or proposed exchange (including any tax consequences to either party)
shall be at the sole risk of the requesting party, (ii) no such exchange or
proposed exchange shall delay or postpone Closing, and (ii) should requesting
party fail for any reason to effect a tax deferred exchange as contemplated in
this Section 13.14, then and in any such event, the purchase by requesting party
of the Property shall be consummated in accordance with the terms and conditions
of this Agreement as though the provisions of this Section 13.14 had been
omitted herefrom, except that non-requesting shall be reimbursed and indemnified
from resulting costs and expenses as provided in this Section. Nothing contained
in this Section 13.14 shall release requesting party of any of its obligations
or liabilities under this Agreement, whether arising before, at or after
Closing.


13.15    No Additional Undertakings. Upon the Closing, Purchaser shall neither
assume nor undertake to pay, satisfy or discharge any liabilities, obligations
or commitments of Seller other than those specifically agreed to between the
parties and set forth in this Agreement. Except with respect to the foregoing
obligations, Purchaser shall not assume or discharge any debts, obligations,
liabilities or commitments of Seller, whether accrued now or hereafter, fixed or
contingent, known or unknown.


13.16    Undertakings by Seller and Purchaser. Seller and Purchaser each agree
to perform such other acts, and to execute, acknowledge and deliver, prior to,
at or subsequent to Closing, such other instruments, documents and other
materials as the other may reasonably request and as shall be necessary in order
to effect the consummation of the transaction contemplated hereby and to vest
title to the Property in Purchaser. Seller will, whenever and as often as it
shall be reasonably requested so to do by Purchaser, and Purchaser will,
whenever and as often as it shall be reasonably requested so to do by Seller,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, any and all conveyances, assignments, correction instruments and all
other instruments and documents as may be reasonably necessary in order to
complete the transaction provided for in this Agreement and to carry out the
intent and purpose of this Agreement. This Section 13.16 shall survive the
Closing and the delivery of the Deed.





--------------------------------------------------------------------------------





13.17    Survival of Representations and Warranties.
(a)     Except as otherwise explicitly provided, the representations and
warranties set forth herein shall survive the Closing and delivery of the Deed
for a period of nine (9) months (as such period may be extended if a claim is
timely made as hereinafter provided, the “Survival Period”); it being
acknowledged and agreed that if Purchaser delivers to Seller a Breach Notice (as
hereinafter defined) prior to the expiration of the Survival Period (a
“Surviving Period Claim”), then the “Survival Period” shall be deemed to
continue but only with respect to the Surviving Period Claim(s) until the full
and final disposition of any such Survival Period Claim(s).
(b)     If, after the Closing, Purchaser obtains actual knowledge that any
representation or warranties made by Seller in this Agreement, in any closing
documents delivered by Seller at the Closing were untrue, inaccurate or
incorrect in any material respect when made, Purchaser shall notify Seller of
any claim for damages, reimbursement or other relief arising out of such
untruth, inaccuracy or incorrectness of a representation or warranty (the
“Post-Closing Damages”) in writing (a “Breach Notice”) on or before the
expiration of the Survival Period, and, if Seller disputes Purchaser’s
entitlement to such alleged Post-Closing Damages, Purchaser shall commence an
action, suit or proceeding with respect to such claim or claims for Post-Closing
Damages within thirty (30) days after receiving written notice from Seller that
Seller so disputes Purchaser’s entitlement to Post-Closing Damages.
Notwithstanding the foregoing, (i) there shall be no liability for Post-Closing
Damages unless, and only to the extent that, such Post-Closing Damages exceed
Fifty Thousand and 00/100 Dollars ($50,000.00) in the aggregate, and (ii) there
shall be no liability for any Post-Closing Damages in excess of the sum of One
Million Four Hundred Twenty-Five Thousand and 00/100 Dollars ($1,425,000.00) in
the aggregate (“Liability Cap”). Seller hereby covenants and agrees at all times
during the Survival Period (as the same may be extended in accordance with
Section 13.17(a) above), in order to satisfy any potential liability of Seller
hereunder or after Closing for breach of any representations and warranties,
covenants and indemnities contained herein or in any conveyance documents, to
(a) maintain the Seller entity in good standing in its state of organization and
the state where the Real Property is located, and (b) remain solvent and
maintain a minimum net worth and liquid assets (in the form of cash or other
readily available federal funds from the net proceeds of the sale of the
Property) in an amount equal to or greater than the Liability Cap.  The terms
and provisions of this Section 13.17 shall survive the Closing for the duration
of the Survival Period (as the same may be extended in accordance with Section
13.17(a) above).


13.18    Intentionally omitted.
    
13.19    Attorneys’ Fees. If either party institutes a legal proceeding against
the other party in connection with this Agreement, the losing party in such
proceeding shall reimburse the prevailing party for all reasonable attorneys’
fees paid by the prevailing party in connection with such proceeding. The
provisions of this Section shall survive the Closing or termination of this
Agreement.


13.20     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns, if any.


13.21     Construction. The terms “hereof,” “herein,” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement as a whole, and
not to any particular article or provision, unless expressly so stated. All
words or terms used in this Agreement, regardless of the number or gender in
which they are used, shall be deemed to include any other number and any other
gender as the context may require.


13.22    No Third Party Benefits. This Agreement is made for the sole benefit of
Seller and Purchaser and their respective successors and assigns and no other
person shall have any right, remedy or legal interest of any kind by reason of
this Agreement.


13.23     Waiver. No waiver by either party of any failure or refusal by the
other party to comply with its obligations shall be deemed a waiver of any other
or subsequent failure or refusal to so comply. The provisions of this Section
13.23 shall survive the Closing or the termination hereof.


13.24     Waiver of Trial by Jury. Seller and Purchaser hereby irrevocably and
unconditionally waive any and all right to trial by jury in any action, suit or
counterclaim arising in connection with, out of or otherwise relating to this
agreement. The provisions of this Section 13.24 shall survive the closing or the
termination hereof.


13.25    Intentionally Omitted.


13.26    Regulation S-X. Seller shall use its reasonable efforts to cooperate
with Purchaser and its auditors to provide, from and after the date hereof,
access at all reasonable times to all financial and other information relating
to the Property necessary





--------------------------------------------------------------------------------





for Purchaser and its auditors to prepare audited financial statements in
conformity with Regulation S-X of the Securities and Exchange Commission (“SEC”)
or other materials required for any registration statement, report or other
disclosure to be filed with the SEC or necessary to comply with any SEC rule or
regulation, in each case to the extent in Seller’s possession; provided,
however, that Purchaser shall pay for any reasonable, actual out-of-pocket costs
incurred by Seller in connection with its obligations under this Section 13.26
and Purchaser hereby waives any and all claims, liabilities and damages that may
be raised by Purchaser against Seller, its agents or affiliates and releases
Seller and its agents and affiliates from any such claims, liabilities and
damages, in each case arising with respect to Seller’s actions or omissions
pursuant to this Section 13.26; provided that this waiver and release shall in
no way constitute a waiver, release or otherwise compromise Purchaser’s rights
and/or Seller’s liabilities with respect to Seller’s obligations elsewhere in
this Agreement (excluding this Section 13.26). The obligation of Seller to use
reasonable efforts to cooperate with Purchaser and its auditors shall survive
the Closing for a period of one hundred eighty (180) days.






[Signatures Appear On Following Pages]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


SELLER:


MB LINCOLN MALL, L.L.C.,
a Delaware limited liability company


By: HIGHLANDS REIT, INC., a Maryland corporation




        By:    /s/Richard Vance
Name:    Richard Vance, President and CEO


        
PURCHASER:


LINCOLN MALL OWNER LLC,
a Delaware limited liability company




By:    /s/ Jason Blacksberg
Name:     Jason Blacksberg
Title:     Senior Vice President
    
    






















































[Signatures Continue on Following Page]            





--------------------------------------------------------------------------------











The Escrow Agent joins in the execution of this Agreement solely for the purpose
of its agreement to hold the Deposit in escrow in accordance with the terms
hereof.


ESCROW AGENT:


KENSINGTON VANGUARD NATIONAL LAND SERVICES




By:    /s/ Kashima A. Loney__________________________________
                Name:    Kashima A. Loney
Title:     Vice President and Underwriting Counsel





